DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Office respectfully notes that the new limitation “a third sub-pixel is arranged at a center of four pixels and is shared by the four pixels” as recited in claim 1 of the present application is not disclosed in the original specifications of its parent applications (i.e.,  application numbers 14/555,952 and 16/358,819). Therefore, the new limitation does not inherit the priority date of the parent applications.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 1 is now amended to recite directly to a pixel arrangement of Fig.9 (see applicant remark filed on 09/06/20222). However, Figure 9 does not support the subject matter recited in claims 9-11. More specifically, Figure 9 does not disclose that “third light-emitting zone has a trapezoidal shape” as recited in claim 9. Figure 9 does not disclose “a size of first light-emitting zone is smaller than a sum of sizes of second light-emitting zone and third light-emitting zone” as recited in claim 10. Figure 9 does not disclose “a distance between the third light-emitting zone and its adjacent third light-emitting zone” as recited in claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-8,15,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2009/0302334 A1) in view of Wang et al. (US Pub. 2019/0035861 A1).
Regarding claim 1; Smith teaches a display panel (a display panel comprises a plurality of pixels 50, Fig.5), comprising: 	

    PNG
    media_image1.png
    311
    471
    media_image1.png
    Greyscale

(Fig.5 of Smith reproduced)

a plurality of pixels arranged in an array in a first direction and a second direction intersecting the first direction (see Fig.5 reproduced above, pixels 50 are arranged in horizontal direction and vertical direction), each pixel comprising: 
a first sub-pixel (a first subpixel 52) having a first light-emitting zone configured to emit light of a first color (para. [0060], blue subpixel 52); 
a second sub-pixel (a second subpixel 54) having a second light-emitting zone configured to emit light of a second color (para. [0060], red subpixel 54); and 
a third sub-pixel (a third subpixel 56) having a third light-emitting zone configured to emit light of a third color (para. [0060], green subpixel 56),
wherein the plurality of pixels comprise adjacent four pixels (Fig.5 shows four adjacent pixels 50), the four pixels are arranged in two adjacent rows along the first direction and in two adjacent columns along the second direction (see Fig.5 above, the four adjacent pixels are arranged in two adjacent rows and two adjacent columns. There is a single discrete color-forming region 58 including four sub-pixels 56 at a center of the four pixels).
Smith does not explicitly teach that the third sub-pixel of the four pixels is a same sub-pixel, and the third sub-pixel is arranged at a center of the four pixels and is shared by the four pixels.

    PNG
    media_image2.png
    265
    340
    media_image2.png
    Greyscale

(Fig.4 of Wang reproduced)
Wang teaches the third sub-pixel of the four pixels is a same sub-pixel (Fig.4, four adjacent pixel units 110 include a second sub-pixel 112), and the third sub-pixel is arranged at a center of the four pixels and is shared by the four pixels (Fig.4, para. [0009,0034], the second sub-pixel 112 is a common sub-pixel for four adjacent pixels 110).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the plurality of pixels of Smith comprising a discrete color-forming region 58 at a center of the four pixels to include the teaching of Wang of providing a common sub-pixel 112 at a center of four pixels. Accordingly, the discrete color-forming region 58 including four discrete second sub-pixels of Smith as modified by Wang would include a single second sub-pixel which is shared by four adjacent pixels. In other words, four adjacent second subpixels 56 would be combined to form a single second subpixel 56. The motivation would have been in order to simplify the structure of the display device.
Regarding claim 3; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches in one of the plurality of pixels, the first, second, and third light-emitting zones are arranged in a triangle such that the first, second, and third light-emitting zones respectively cover three vertices of the triangle (see Fig.5, in each pixel, subpixels 52, 54, and 56 are arranged in a triangle), and one side of the triangle is substantially parallel to the first direction (Fig.5, one side connecting subpixels 54 and 56 is parallel to horizontal direction), and wherein the second and third light-emitting zones respectively cover two vertices of three vertices of the triangle, and the two vertices define the side of the triangle which is substantially parallel to the first direction (Fig.5, one side connecting subpixels 54 and 56 is parallel to horizontal direction).
Regarding claim 4; Smith and Wang teach the display panel of claim 3 as discussed above. Smith further teaches the plurality of pixels are arranged along the first direction, and a line connecting centers of the first light-emitting zones in the plurality of pixels is substantially parallel to the first direction (see Fig.5, two adjacent pixels in horizontal direction are symmetrical to each other via a vertical axis therebetween. A line connecting first subpixels 52 is parallel to horizontal direction).
Regarding claim 5; Smith and Wang teach the display panel of claim 3 as discussed above. Smith further teaches in one of the plurality of pixels, a line connecting a center of the second light-emitting zone and a center of the third light-emitting zone is substantially parallel to the first direction (Fig.5, a line connecting subpixels 54 and 56 is substantially parallel to horizontal direction).
Regarding claim 6; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches in the plurality of pixels, the first light- emitting zones have the same shape, the second light-emitting zones have the same shape, and the third light-emitting zones have the same shape (see Fig.5, in each pixel, subpixels 52/54/56 have the same shape).
Regarding claim 7; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches the plurality of pixels are arranged such that two pixels directly adjacent in the first direction have respective patterns of first, second, and third light-emitting zones, the respective patterns of first, second, and third light-emitting zones being substantially mirror symmetrical to each other with respect to a symmetry axis, wherein the symmetry axis is substantially parallel to the second direction (Fig.5, two adjacent pixels in horizontal direction are symmetrical to each other via a vertical axis therebetween).
Regarding claim 8; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches the plurality of pixels are arranged such that, in four pixels distributed in a 2*2 matrix, two diagonally adjacent pixels have substantially repeating patterns of first, second and third light-emitting zones with respect to each other (see Fig.5).
Regarding claim 15; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches at least one of a first line or a second line sequentially connecting the luminance centers of the pixels arranged in the first direction or the second direction is a straight line (see Fig.5).
Regarding claim 16; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches at least one of a first line or a second line sequentially connecting the luminance centers of the pixels arranged in the first direction or the second direction has a zigzag shape (as shown in Fig.5 below, two adjacent pixels in a vertical direction are mirror symmetrical to each other. In addition, Smith further states that red/blue/green subpixels may have different sizes (para. [0062]). Therefore, a line connecting two adjacent pixels in a vertical direction would has a zigzag shape), and an acute angle between a polyline segment in the zigzag shape and an extending direction of the zigzag shape is less than 45 degrees (as shown in Fig.5 below, the acute angle between the zigzag lien and the vertical direction is less than 45 degrees).
[AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    234
    349
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: oval][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    234
    349
    media_image3.png
    Greyscale


Regarding claim 20; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches a display device comprising the display panel (Fig.3, para. [0039,0054], an organic electroluminescent display (OELD) device).
Claims 9,17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2009/0302334 A1) in view of Wang et al. (US Pub. 2019/0035861 A1) as applied to claim 1 above; further in view of Yoo et al. (US Pub 2012/0049726 A1).
Regarding claim 9; Smith and Wang teach the display panel of claim 1 as discussed above. 
	Smith and Wang do not teach in each of the plurality of pixels, the second light-emitting zone and the third light-emitting zone each have a substantially trapezoidal shape, the substantially trapezoidal shape having a longer base side and a shorter base side substantially parallel to each other, and wherein the shorter base side of the second light-emitting zone and the shorter base side of the third light-emitting zone are opposite and substantially parallel to each other.
	Yoo teaches that in each of the plurality of pixels, the second light-emitting zone and the third light-emitting zone each have a substantially trapezoidal shape (see Fig.10, the red sub-pixel and the green sub-pixel have a trapezoidal shape), the substantially trapezoidal shape having a longer base side and a shorter base side substantially parallel to each other (see Fig.10, the trapezoidal shape has a longer base side and a shorter base side), and wherein the shorter base side of the second light-emitting zone and the shorter base side of the third light-emitting zone are opposite and substantially parallel to each other (see Fig.10).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Smith and Wang to include the teaching of Yoo of providing a display panel comprising subpixels having trapezoidal shape. The motivation would have been in order to obtain a preferred design.
Regarding claim 17; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches two second light-emitting zones (Fig.5, second subpixels 54) respectively comprised in two pixels adjacent in the first direction are adjacent to each other (Fig.5, two adjacent pixels in horizontal direction comprises two adjacent subpixels 54), and the two second light-emitting zones are substantially symmetrical with respect to a symmetry axis (Fig.5, two adjacent subpixels 54 are symmetrical to each other via a vertical axis).
Smith and Wang do not teach the symmetry axis is parallel to the longest side of one of the two second light-emitting zones.
Yoo teaches the symmetry axis is parallel to the longest side of one of the two second light-emitting zones (Fig.10, Yoo discloses that two adjacent subpixels of two adjacent pixels in horizontal direction having a trapezoidal shape are symmetrical to each other along a symmetry axis parallel to a longest side of the subpixels G-SP and R-SP).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Smith and Wang to include the teaching of Smith of providing a display panel comprising subpixels having trapezoidal shape. Accordingly, two adjacent subpixels of two adjacent pixels in horizontal direction are symmetrical to each other with respect to a symmetry axis parallel to a longest side of the subpixels. The motivation would have been in order to obtain a preferred design.
Claims 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2009/0302334 A1) in view of Wang et al. (US Pub. 2019/0035861 A1) as applied to claims 5,1 above; further in view of Chao et al. (US Pub 2008/0001525 A1).
Regarding claim 10; Smith and Wang teach the display panel of claim 5 as discussed above. Smith further teaches in each of the plurality of pixels, an arrangement direction of both the second light-emitting zone and the third light-emitting zone is substantially parallel to the first direction or the second direction (see Fig.5).
Smith and Wang do not teach a size of the first light-emitting zone in the arrangement direction is smaller than a sum of sizes of both the second light-emitting zone and the third light-emitting zone in the arrangement direction.
Chao teaches that a size of the first light-emitting zone in the arrangement direction is smaller than a sum of sizes of both the second light-emitting zone and the third light-emitting zone in the arrangement direction (Fig.1a, 2b; Chao discloses a pixel arrangement including a red subpixel R having a width Rx, a blue subpixel B having a width Bx, and a green subpixel G having a width Gx. Chao further discloses that the widths Rx, Bx, and Gx may be substantially identical ([0030]). Therefore, a width Gx is smaller than a sum of the width Rx and the width Bx).
At the time of invention was effectively filed, it would have been obvious to one ordinary skill in the art to modify the display of Smith and Wang to include the pixel arrangement of Chao of providing a pixel including three subpixels having the same width. The motivation would have been in order to reduce the level of difficulty in the manufacturing process (Chao, [0030]).
Regarding claim 11; Smith and Wang teach the display panel of claim 1 as discussed above. Smith and Wang do not teach in the plurality of pixels, a shortest distance between the second light-emitting zone and its adjacent second light-emitting zone is not greater than a shortest distance between the second light-emitting zone and its adjacent third light-emitting zone; and/or a shortest distance between the third light-emitting zone and its adjacent third light-emitting zone is not greater than a shortest distance between the second light-emitting zone and its adjacent third light-emitting zone.
Chao teaches that in the plurality of pixels, a shortest distance between the red light-emitting zone and its adjacent blue light-emitting zone is not greater than a shortest distance between the red light-emitting zone and its adjacent blue light-emitting zone (Fig.2b, Chao discloses a pixel arrangement in which a distance between a red subpixel and a blue subpixel within a first pixel is a1. A distance between a blue subpixel of first pixel and a red subpixel of a second pixel adjacent to the first pixel in the horizontal direction is b1. Para.[0033], the distance a1 is approximate to the distance b1. In other words, the distance a1 is not greater than the distance b1).

    PNG
    media_image4.png
    1089
    1459
    media_image4.png
    Greyscale

(Fig.2b of Chao reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Smith and Wang to include the teaching of Chao of arranging pixels in a horizontal direction in which distances between the sub-pixels are substantially the same. The motivation would have been in order to reduce the level of difficulty in the manufacturing process (Chao, [0030]).
Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2009/0302334 A1) in view of Wang et al. (US Pub. 2019/0035861 A1) as applied to claim 1 above; further in view of Park et al. (US Pub 2012/0056531 A1).
Regarding claim 12; Smith and Wang teach the display panel of claim 1 as discussed above. Smith and Wang do not teach in the plurality of pixels: a plurality of second light-emitting zones or third light-emitting zones arranged in the second direction are connected to a same data line; a plurality of first light-emitting zones arranged in the second direction are connected to a same data line; a first light-emitting zone, a second light-emitting zone, and a third light-emitting zone in a same pixel are connected to a same control line; and two adjacent pixels in the first direction are connected to a same control line, and wherein the control line comprises at least one of a scan line, a light-emitting control line, or a reset control line.

    PNG
    media_image5.png
    1914
    1868
    media_image5.png
    Greyscale

(Fig.4 of Park reproduced)
Park teaches that in the plurality of pixels: a plurality of second light-emitting zones or third light-emitting zones arranged in the second direction are connected to a same data line (Figs.3 and 4, [0044],Park discloses a display panel comprising a plurality of pixels arranged between two gate lines (e.g., GL1 and GL2, Fig.4. In particular, a red subpixel R of each pixel in the same column is connected to the same data line DL1. A green subpixel G of each pixel in the same column (e.g., first column, Figs.3,4) is connected to the same data line DL2); a plurality of first light-emitting zones arranged in the second direction are connected to a same data line (Figs.3,4; a blue subpixel B of each pixel in the same column (e.g., first column) is connected to the same data line DL2); a first light-emitting zone, a second light-emitting zone, and a third light-emitting zone in a same pixel are connected to a same control line (Fig.4, the red subpixel SPr, the green subpixel SGg, and the blue subpixel SPb are connected to the same gate line GL1); and two adjacent pixels in the first direction are connected to a same control line (Figs.3, 4; two pixels P1 and P2 arranged in the horizontal direction are connected to the same gate line GL1), and wherein the control line comprises at least one of a scan line, a light-emitting control line, or a reset control line (Fig.4, the same control line is the gate line GL1).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Smith to include the teaching of Park of connecting subpixels in the same column to the same data line; and connecting subpixels in the same row to the same gate line. The motivation would have been in order to simplify the pixel circuit.
Regarding claim 13; Smith, Wang, and Park teach the display panel of claim 12 as discussed above. Smith does not teach that both the data line to which the plurality of second light-emitting zones or third light-emitting zones arranged in the second direction are connected and the data line to which the plurality of first light-emitting zones arranged in the second direction are connected are alternately arranged in the first direction.
	Park teaches that both the data line to which the plurality of second light-emitting zones or third light-emitting zones arranged in the second direction are connected and the data line to which the plurality of first light-emitting zones arranged in the second direction are connected are alternately arranged in the first direction (Fig.4, the first to third data lines DL1, DL2, and DL3 are alternately arranged in the horizontal direction).
	The motivation is the same as the rejection of claim 12 above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2009/0302334 A1) in view of Wang et al. (US Pub. 2019/0035861 A1) as applied to claim 1 above; further in view of Lee et al. (US Pub. 2019/0157361 A1, referred to as “Lee”), Qiu et al. (US Pub 2016/0329385 A1), and Tian (US Pub. 2019/0237520 A1, referred to as “Tian”).
Regarding claim 18; Smith and Wang teach the display panel of claim 1 as discussed above. Smith and Wang do not teach that a base substrate on which the plurality of pixels are formed, wherein each of the first, second, and third sub-pixels comprises a light emitting diode comprising a first electrode, a light emitting layer, and a second electrode which are sequentially stacked in a direction away from the base substrate; and a pixel defining layer comprising a plurality of openings, the plurality of openings defining respective ones of the first, second and third light-emitting zones of the plurality of pixels, wherein an area of an orthographic projection of the light emitting layer onto the base substrate is larger than an area of an orthographic projection of a corresponding one of the plurality of openings onto the base substrate, such that the orthographic projection of the corresponding one of the plurality of openings falls within the orthographic projection of the light emitting layer; and wherein the light-emitting layers of any two sub-pixels directly adjacent in the first direction and having light-emitting zones configured to emit light of a same color are formed such that orthographic projections of the light-emitting layers onto the base substrate are in communication with each other.
Lee teaches a base substrate (a substrate 111, Fig.2) on which the plurality of pixels are formed (Fig.2), wherein each of the first, second, and third sub-pixels (three subpixels SB, SG, and SR) comprises an organic light emitting diode (an organic light emitting diode 130/140/150) comprising a first electrode (an anode layer 131/141/151), a light emitting layer (an organic layer 132/142/152), and a second electrode (a cathode layer 133/143/153) which are sequentially stacked in a direction away from the base substrate (see Fig.2); a pixel defining layer (bank layer 116) comprises a plurality of openings (the bank layer 116 define an opening as illustrated in Fig.2 reproduce above), the plurality of openings defining respective ones of the first, second and third light-emitting zones of the plurality of pixels (the bank layers 116 define a first opening, a second opening, and a third opening corresponding to the first subpixel SB, the second subpixel SG, and the third subpixel SR); wherein an area of an orthographic projection of the light emitting layer onto the base substrate is larger than an area of an orthographic projection of a corresponding one of the plurality of openings onto the base substrate, such that the orthographic projection of the corresponding one of the plurality of openings falls within the orthographic projection of the light emitting layer (see Fig.2 reproduced above, an orthogonal projection of the opening onto the substrate 111 is within an orthogonal projection of the organic layer onto the substrate 111).


    PNG
    media_image6.png
    359
    606
    media_image6.png
    Greyscale

(Fig.2 of Lee reproduced)
	
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of fabricating the display device of Smith by stacking an anode layer, an organic layer, a cathode layer on a substrate as taught by Lee. The motivation would have been in order to minimize a luminance deviation depending on the lifetime of the pixels (Lee, para.[0002]).
Smith, Wang, and Lee do not teach that the light-emitting layers of any two sub-pixels directly adjacent in the first direction and having light-emitting zones configured to emit light of a same color are formed such that orthographic projections of the light-emitting layers onto the base substrate are in communication with each other.
Qiu teaches that the light-emitting layers of any two sub-pixels directly adjacent in the first direction and having light-emitting zones configured to emit light of a same color (Fig.3, the two  red sub-pixels are symmetrical to each other about an axis parallel to the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Smith, Wang, and Lee to include the method of Qiu of arranging pixels in the horizontal mirror such that two sub-pixels of two adjacent pixels in the horizontal direction having the same color. The motivation would have been in order to improve pixel density and to improve the resolution of the OLED display (Qiu, para. [0074]).
Tian teaches the light-emitting layers of any two sub-pixels directly adjacent and having light-emitting zones configured to emit light of a same color are formed such that orthographic projections of the light-emitting layers onto the base substrate are in communication with each other (para.[0044,0047], an OLED display panel includes an array substrate and an OLED device disposed thereon. Fig.2, para.[0008,0013,0021], a light emitting layer of a corresponding subpixel and a light emitting layer of one of four subpixels arranged around having a same color as the corresponding subpixel are connected to each other. It is understood that an orthogonal projection of the light emitting layers on the substrate would be connected to each other).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of fabricating the display device of Smith, Wang, Lee, and Qiu to include the method of connecting light emitting layers of two adjacent subpixels having the same color as taught by Tian. The motivation would have been in order to increase a resolution of the display panel (Tian, see Abstract, para.[0007,0060]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2009/0302334 A1) in view of Wang et al. (US Pub. 2019/0035861 A1) as applied to claim 1 above; further in view of Kang et al. (US Pub. 2017/0162111 A1).
Regarding claim 19; Smith and Wang teach the display panel of claim 1 as discussed above. Smith does not teach a base substrate on which the plurality of pixels are formed, wherein each of the first, second, and third sub-pixels comprises a light emitting diode comprising a first electrode, a light emitting layer, and a second electrode which are sequentially stacked in a direction away from the base substrate; and a pixel defining layer comprising a plurality of openings, the plurality of openings defining respective ones of the first, second and third light-emitting zones of the plurality of pixels, wherein the first electrode is formed on a side of the pixel defining layer close to the base substrate, and at least part of the first electrode is exposed by the plurality of openings formed in the pixel defining layer; and wherein two first electrodes of two second sub-pixels or two first electrodes of two third sub-pixels in at least two pixels adjacent in the first direction or the second direction are electrically connected.
Kang teaches a base substrate (a substrate 100) on which the plurality of pixels are formed (Fig.8), wherein each of the sub-pixels comprises a light emitting diode comprising a first electrode (a pixel electrode 221’), a light emitting layer (an intermediate layer 222’), and a second electrode (an opposite electrode 223’) which are sequentially stacked in a direction away from the base substrate (Fig.8); and a pixel defining layer (a pixel defining layer 212, Fig.4, [0104]) comprising a plurality of openings (Fig.8), the plurality of openings defining respective ones of the light-emitting zones of the plurality of pixels (see Fig.8), wherein the first electrode is formed on a side of the pixel defining layer close to the base substrate (Fig.8), and at least part of the first electrode is exposed by the plurality of openings formed in the pixel defining layer (Fig.8, [0104], the pixel defining layer 212 exposes an area of the pixel electrode 221); and wherein two first electrodes of two second sub-pixels or two first electrodes of two third sub-pixels in at least two pixels adjacent in the first direction or the second direction are electrically connected (Figs.7 and 8; [0017,0030,0133,0140], pixel electrodes 221’ of two OLED2 emitting the same color are connected to each other).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pixel defining layer 212)][AltContent: arrow]
    PNG
    media_image7.png
    2178
    1075
    media_image7.png
    Greyscale

(Fig.8 of Kang reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Smith to include the teaching of Kang of providing a structure of OLED display comprising a pixel electrode, an intermediate layer, an opposite electrode; and a pixel defining layer such that two pixel electrodes of two OLED2 emitting the same color are connected to each other. The motivation would have been in order to simplify the pixel circuit and to improve manufacturing efficiency (Kang, [0066,0129,0151]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2009/0302334 A1) in view of Wang et al. (US Pub. 2019/0035861 A1) as applied to claim 3 above; further in view of Matsueda et al. (US Pub 2015/0379924 A1).
Regarding claim 21; Smith and Wang teach the display panel of claim 3 as discussed above. Smith and Wang do not teach that one of the plurality of pixels has a luminance center inside the triangle, and a distance from the luminance center to the first light- emitting zone of the pixel is less than a distance from the luminance center to the second light- emitting zone of the pixel or a distance from the luminance center to the third light-emitting zone of the pixel.
Matsueda teaches that one of the plurality of pixels has a luminance center inside the triangle (Fig.10, a pixel comprises a green subpixel at a center, a red subpixel, and a blue subpixel), a distance from the luminance center to the first light- emitting zone of the pixel is less than a distance from the luminance center to the second light- emitting zone of the pixel or a distance from the luminance center to the third light-emitting zone of the pixel (Fig.10, because the green light is most sensitive to the human eyes, therefore, a luminance center of the pixel is closer to the green light emission zone than the red light emission zone and the blue light emission zone).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Smith to include the pixel arrangement of Matsueda of arranging a green subpixel at a center of each pixel. The motivation would have been in order to reduce the occurrence of a color edge while a preferable mixture of colors can be obtained (Matsueda, para. [0099]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2009/0302334 A1) in view of Wang et al. (US Pub. 2019/0035861 A1) as applied to claim 1 above; further in view of Chen et al. (US Pub 2016/0126298 A1) and Song et al. (US Pub 2018/0097043 A1).
Regarding claim 22; Smith and Wang teach the display panel of claim 1 as discussed above. Smith further teaches the four pixels comprise a first pixel (a first pixel as annotated in Fig.5 below) and a second pixel (a second pixel, Fig.5 below) which are arranged along the second direction (vertical direction), the first light-emitting zone of the first pixel (a first subpixel 52 of the first pixel) is adjacent to the second light-emitting zone (a second subpixel 54 of second pixel) and the third light-emitting zone of the second pixel (a third subpixel 56), the first light-emitting zone of the first pixel has a substantially polygonal shape (Fig.5, the first subpixel 52 has a square shape), the substantially polygonal shape comprising: 
[AltContent: textbox (Fourth side)][AltContent: textbox (Third side)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First side)][AltContent: arrow][AltContent: textbox (Second side)][AltContent: textbox (Second pixel)][AltContent: arrow][AltContent: textbox (First pixel)][AltContent: arrow]
    PNG
    media_image1.png
    311
    471
    media_image1.png
    Greyscale

(Fig.5 of Smith reproduced)
a first side substantially parallel to one side of the second light-emitting zone of the first pixel (Fig.5, a first side of the first subpixel 52 of the first pixel is parallel to one side of the second subpixel 54 of the first pixel), and the one side of the second light-emitting zone of the first pixel being opposite to the first light-emitting zone (Fig.5); 
a second side substantially parallel to one side of the third light-emitting zone of the first pixel (Fig.5, a second side of the first subpixel 52 of the first pixel is parallel to one side of the third subpixel 56 of the first pixel), and the one side of the third light-emitting zone of the first pixel being opposite to the first light-emitting zone (see Fig.5); 
a third side substantially parallel to one side of the second light-emitting zone of the second pixel (Fig.5, a third side of the first subpixel 52 of the first pixel is parallel to one side of the second subpixel 54 of the second pixel), and the one side of the second light-emitting zone of the second pixel being opposite to the first light-emitting zone (see Fig.5); and 
a fourth side substantially parallel to one side of the third light-emitting zone of the second pixel (Fig.5, a fourth side of the first subpixel 52 of the first pixel is parallel to one side of the third subpixel 56 of the second subpixel), and the one side of the third light-emitting zone of the second pixel being opposite to the first light-emitting zone (Fig.5), and 
Smith and Wang do not teach the second light-emitting zone of the first pixel and the second light-emitting zone of the second pixel are connected to each other via a connecting line to constitute a string of light-emitting zones.
	Chen teaches the second light-emitting zone of the first pixel (Fig.8, a second subpixel 520 of a first pixel 410) and the second light-emitting zone of the second pixel (Fig.8, a second subpixel 520 of a second pixel 420) are connected to each other (Fig.8, para. [0048], the second sub-pixels 520 of the first pixel 410 and second pixel 420 are connected to each other).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Smith and Wang to include the teaching of Chen of connecting two subpixel having same color of two adjacent pixels. More specifically, two adjacent second subpixels 54 of Smith would be connected together. The motivation would have been in order to simplify the structure of the display panel.
	Smith, Wang, and Chen do not teach that the second light-emitting zone of the first pixel and the second light-emitting zone of the second pixel are connected to each other via a connecting line to constitute a string of light-emitting zones.
	Song teaches the light-emitting zones are connected to each other via a connecting line to constitute a string of light-emitting zones (Fig.4, light emitting zones (e.g., SP1) are connected to each other via a connecting line to constitute a string of light-emitting zones).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Smith, Wang, and Chen to include the teaching of Song of connecting two subpixel having same color via a connecting line. More specifically, two adjacent second subpixels 54 would be connected to each other via a connecting line. The motivation would have been in order to reduce resistance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691